Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 1 of 6 Page ID #:64




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

  SANDY CUN                                  CASE NO:
                                             2:18−cv−07510−RGK−SS
                 Plaintiff(s),
                                             ORDER FOR COURT TRIAL
         v.
  DONNA CAMPAGNOLO

                                             Trial Date:
                                             July 15, 2019 at 09:00 AM
                Defendant(s).




   UNLESS OTHERWISE ORDERED BY THE COURT, THE FOLLOWING
   RULES SHALL APPLY:
                                   SCHEDULING


         1.     In General
         All motions to join other parties or to amend the pleadings shall be filed and
   served within fifteen (15) days of the date of this order.

         2.     Motions for Summary Judgment or Partial Summary Judgment
         Motions for summary judgment or partial summary judgment shall be filed as
   soon as practical, however, in no event later than the motion cut−off date.
   ///

                                                −1−
Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 2 of 6 Page ID #:65
        3.      Discovery Cut−Off
        The Court has established a cut−off date for discovery in this action. All
   discovery shall be complete by the discovery cut−off date specified in the Scheduling
   Order. This is not the date by which discovery requests must be served; it is the

   date by which all discovery is to be completed.

        In an effort to provide further guidance to the parties, the Court notes the
   following:
                a.     Depositions
        All depositions shall be scheduled to commence sufficiently in advance of the
   discovery cut−off date to permit their completion and to permit the deposing party
   enough time to bring any discovery motion concerning the deposition prior to the
   the cut−off date.

                b.     Written Discovery
        All interrogatories, requests for production of documents, and requests for
   admission shall be served sufficiently in advance of the discovery cut−off date to
   permit the discovering party enough time to challenge (via motion practice)
   responses deemed to be deficient.
                c.     Discovery Motions
        Whenever possible, the Court expects the parties to resolve discovery problems

   among themselves in a courteous, reasonable and professional manner. The Court
   expects that counsel will strictly adhere to the Civility and Professional Guidelines
   adopted by the United States District Court for the Central District of California
   in July, 1995.
        Discovery matters are referred to a United States Magistrate Judge. Any
   motion challenging the adequacy of responses to discovery must be filed

   timely, and served and calendared sufficiently in advance of the discovery
   cut−off date to permit the responses to be obtained before that date, if the
   motion is granted.

                                               −2−
Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 3 of 6 Page ID #:66
        Consistent resort to the Court for guidance in discovery is unnecessary and
   will result in the appointment of a Special Master at the joint expense of the parties
   to resolve discovery disputes.
        4.     Mandatory ADR

        Pursuant to Local Rule 16−15, the parties in every case must select an ADR

   Procedure. The final meeting with the parties’ settlement officer must take place no
   later than 45 days before the Pretrial Conference. Local Rule 16−15.2


                        FINAL PRE−TRIAL CONFERENCE


        This case has been placed on calendar for a Final Pre−Trial Conference
   pursuant to Fed.R.Civ.P. 16 and 26. Unless excused for good cause, each party

   appearing in this action shall be represented at the Final Pre−Trial Conference, and
   all pre−trial meetings of counsel, by the attorney who is to have charge of the conduct
   of the trial on behalf of such party.
        STRICT COMPLIANCE WITH THE REQUIREMENT OF FED.R.CIV.P. 26
   AND LOCAL RULES ARE REQUIRED BY THE COURT. Therefore, carefully
   prepared Memoranda of Contentions of Fact and Law, a Joint Witness List, and
   and Joint Exhibit List shall be submitted to the Court. The Joint Witness List shall

   contain a brief statement of the testimony for each witness, what makes the
   testimony unique from any other witness testimony, and the time estimate for
   such testimony. The Joint Exhibit List shall contain any objections to authenticity
   and/or admissibility to the exhibit(s) and the reasons for the objections.
        The Memoranda of Contentions of Fact and Law, Witness List and Exhibit
   List are due twenty−one (21) days before the Final Pre−Trial Conference.

        If expert witnesses are to be called at trial, each party shall list and identify their
   respective expert witnesses. Failure of a party to list and identify an expert witness
   may preclude a party from calling an expert witness at trial. If expert witnesses are to

                                                 −3−
Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 4 of 6 Page ID #:67
   be called at trial, the parties shall exchange at the Final Pre−Trial Conference short
   narrative statements of the qualifications of the expert and the testimony expected
   to be elicited at trial. If reports of experts to be called at trial have been prepared,
   they shall be exchanged at the Final Pre−Trial Conference but shall not substitute

   for the narrative statements required.


        TRIAL PREPARATION FOR COURT TRIAL − MOTIONS,
                    FINDINGS OF FACT AND EXHIBITS


        1.     Motions in Limine

        All motions in limine must be filed and served a minimum of forty−five (45)

   days prior to the scheduled trial date. Each motion should be separately filed and

   numbered. All opposition documents must be filed and served at least twenty−five

   (25) days prior to the scheduled trial date. All reply documents must be filed and

   served at least ten (10) days prior to the scheduled trial date.
        All motions in limine will be ruled upon on or before the scheduled trial date.
        2.     Findings of Fact and Conclusion of Law
        Twenty−one (21) days before the trial date, all counsel are to have prepared
   proposed findings of fact and conclusions of law. Three copies are to be served on
   opposing counsel, and the original and one copy are to be lodged with the Court.
        Upon receiving these proposed findings of fact and conclusions of law from

   opposing counsel, each party shall:
        (1)      Underline with red pencil those portions which it disputes;
        (2)      Underline with blue pencil those portions which it admits; and
        (3)      Underline in yellow pencil those portions which it does not dispute,
                 but deems irrelevant.
        In this connection, counsel are to note that they need not come to a uniform

   conclusion as to an entire proposed finding, or, indeed an entire sentence within a

                                                 −4−
Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 5 of 6 Page ID #:68
   proposed finding. They may agree with part of it, disagree with part of it, and/or
   consider a portion of it irrelevant.
        Seven (7) days before the trial date, each counsel shall file two marked copies
   of opposing counsel's proposed findings of fact and conclusions of law with the

   Court, and return one marked copy to the opposing counsel.

        The parties shall be prepared to submit to the Court, and to exchange among
   themselves, supplemental findings of fact and conclusions of law during the course
   of the trial, with respect to which the same underlining procedure may be ordered.
        3.     Trial Exhibits
        Counsel are to prepare their exhibits for presentation at the trial by placing
   them in binders which are indexed by exhibit number with tabs or dividers on the
   right side. Counsel shall submit to the Court an original and one copy of the binders.

   The exhibits shall be in a three−ring binder labeled on the spine portion of the
   binder as to the volume number and contain an index of each exhibit included in
   the volume. Exhibits must be numbered in accordance with Fed.R.Civ.P. 16, 26
   and the Local Rules.
        Exhibit list shall indicate which exhibits are objected to, the reason for the
   objection, and the reason it is admissible. Failure to object will result in a waiver
   of objection.

        The Court requires that the following be submitted to the Courtroom Deputy
   Clerk on the first day of trial:
        •     The original exhibits with the Court's exhibit tags shall be stapled to the
               front of the exhibit on the upper right−hand corner with the case number,
               case name, and exhibit number placed on each tag. Exhibit tags can be
               obtained from the Clerk’s Office, Room G−8, 312 North Spring Street,

               Los Angeles, CA 90012.
        •     One bench book with a copy of each exhibit for use by the Court, tabbed
               with numbers as described above. (Court's exhibit tags not necessary.)

                                                −5−
Case 2:18-cv-07510-RGK-SS Document 21 Filed 03/11/19 Page 6 of 6 Page ID #:69
        •     Three (3) copies of exhibit lists.
        •     Three (3) copies of witness lists in the order in which the witness may
               be called to testify.
        •     All counsel are to meet not later than ten (10) days before trial and to

               stipulate so far as is possible as to foundation, waiver of the best

               evidence rule, and to those exhibits which may be received into
               evidence at the start of trial. The exhibits to be so received will be
               noted on the copies of the exhibit lists.
        •     Any items that have not been admitted into evidence and are left in the
               courtroom overnight without prior approval, will be discarded.


                                   TRIAL ON THE BRIEFS


        1.     Briefing Schedule
        The parties shall timely file Opening Briefs, Oppositions and Replies based
   on the briefing schedule set by the Court.
        2.     Joint Separate Statement
        On the date Oppositions are due, the parties shall file a Joint Separate
   Statement of Undisputed and Disputed Facts. The statement shall contain the

   following: (1) a list of undisputed facts, including citations to the portion(s) of the
   administrative record that support those facts, and (2) a list of disputed fact, which
   also include citations to the administrative record that support each parties’ disputed
   assertions of fact.


      IT IS SO ORDERED.


  DATED: March 11, 2019
                                                R. Gary Klausner
                                                United States District Judge


         Rev. Mar. 2016                            −6−
